Exhibit 10.1
July 1, 2008
Mr. John J. Giamatteo
c/o RealNetworks, Inc.
2601 Elliott Avenue
Seattle, WA 98121
Dear John,
This letter amends and restates the terms of the letter dated June 24, 2008
related to your promotion to Chief Operating Officer (“COO”) for RealNetworks,
Inc. and acts as an addendum to the original offer letter you received on
May 24, 2005; all other terms of employment that you previously agreed to will
apply.
This promotion has been approved by the Board of Directors, and comes in
recognition of the outstanding work you have done at RealNetworks, Inc. since
you joined RealNetworks in 2005. Your new annual salary will be increased to
$435,000 per annum (subject to normal withholdings). It will take effect upon
the receipt of the written formal acceptance of this offer.
As part of this promotion, you will also continue to be eligible for the
company’s executive incentive MBO program, allowing you to earn an annual bonus
of up to 100% of your base salary, based on the achievement of specific business
goals. As such, you are eligible to earn $435,000 upon meeting these MBO
business goals, for an annual targeted total compensation of $870,000. The Comp
Committee of the Board of Directors has approved, in principle, a modification
to your 2009 Executive MBO plan that will allow for a potential maximum payout
opportunity of 200%, depending on the achievement of specified performance goals
. Please note that your participation will remain in effect only in those
quarters during which you are employed as an executive on the first and last day
of the quarter.
You will receive two equity awards in connection with your appointment as COO of
RealNetworks. Upon your acceptance of the terms of this letter, stock options
for the purchase of 375,000 shares of RealNetworks Common Stock will be granted
to you having an exercise price equal to the closing price of RealNetworks
Common Stock as reported on NASDAQ on the date the options are granted (the
“Grant Date”). These options will vest as follows, and as set forth on Exhibit A
(assuming continued employment with Real): 75,000 options will vest thirty
months after the Grant Date, 75,000 options will vest thirty-six months after
the Grant Date, 112,500 options will vest forty-two months after the Grant Date
and the remaining 112,500 options will vest forty-eight months after the Grant
Date. In addition, 208,333 restricted stock units (“RSUs”) will be granted to
you on the Grant Date. The RSUs will vest as follows (assuming continued
employment with Real): 33,333 RSUs will vest twelve months after the Grant Date,
50,000 RSUs will vest twenty-four months after the Grant Date, 25,000 RSUs will
vest thirty months after the Grant Date, 25,000 RSUs will vest thirty-six months
after the Grant Date, 37,500 RSUs will vest forty-two months after the Grant
Date and the





--------------------------------------------------------------------------------



 



remaining 37,500 RSUs will vest forty-eight months after the Grant Date. The
stock options and RSUs will be granted pursuant to the RealNetworks, Inc. 2005
Stock Incentive Plan, as amended and restated (the “2005 Plan”), and will be
subject to all of the terms and conditions of the 2005 Plan and the agreement
evidencing each equity award.
Additionally, in the event that Real decides to terminate your employment
without cause during the first two years of vesting for these RSU and stock
option awards, there will be accelerated vesting applicable to the RSUs and
stock options as further described herein. If your employment is terminated
without cause during the first twelve months following your promotion to COO
(“Year 1”), 4,861 RSUs will become vested for each completed month of employment
during Year 1 in lieu of the 33,333 RSUs that would vest on the first
anniversary of your promotion. If your employment is terminated without cause
during the second twelve month period following your promotion to COO (“Year
2”), 25,000 RSUs will become vested, plus an additional 5,556 RSUs for each
completed month of employment during Year 2, in lieu of the 50,000 RSUs that
would vest on the second anniversary of your promotion. In addition, if your
employment is terminated without cause during Year 1, 6,250 options will become
vested for each completed month of employment during Year 1, and if such
termination occurs during Year 2, 4,167 options will become vested for each
completed month of employment during Year 2 in addition to 75,000 options that
would have become vested on the first anniversary of your promotion to COO had
such termination of employment occurred on such date. This accelerated vesting
will become effective on the date of termination of your employment without
cause.
As you are aware, Real currently expects to execute an initial public offering,
spin-off or other corporate transaction relating to its games business. You
understand and agree that any adjustments — if any adjustments are approved by
the RealNetworks Board of Directors — to the stock options described above to
reflect any games business transaction will affect only the exercise price of
the options. Consequently, the number of Real shares covered by the options will
not be increased and the options will not allow you to purchase any shares in
the games business. Additionally, you will receive RSU conversion treatment
based on the regular approved formula at the time of the games business
transaction. However, the maximum conversion formula that will be applied to
this RSU grant is fifty percent of the original RSU grant. The foregoing clause
is applicable only to the stock option and RSU awards described herein and will
not apply to any stock option or RSU awards previously granted to you. The
Compensation Committee of Real’s Board of Directors has full discretion to
determine any adjustments that may or will made to your equity awards in order
to reflect any games business transaction or any other event. Any adjustments to
your equity awards to reflect any games business transaction may differ from
those made to equity awards granted by Real to other individuals.
In the event that Real terminates your employment without cause, Real will
provide you with twelve months notice or pay you your then-current base salary
in lieu of notice through any remaining portion of the notice period.
If you are a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code (“Section 409A”) at the time you terminate employment
(other than due to your death), then any severance benefits payable to you under
this offer, if any, and any other severance payments or separation benefits that
may be considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) otherwise due to you on or within
the six (6) month period following your





--------------------------------------------------------------------------------



 



termination will accrue during such six (6) month period and instead will be
payable in a lump sum payment (less applicable withholding taxes) on the date
six (6) months and one (1) day following the date of your termination of
employment. All subsequent payments, if any, will be payable in accordance with
the payment schedule applicable to each payment or benefit. However, if you die
following your termination but prior to the six-month anniversary of your date
of termination, then any payments delayed in accordance with this paragraph will
be payable in a lump sum (less applicable withholding taxes) to your estate as
soon as administratively practicable after the date of your death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. It is the intent of this
offer to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. Real and you agree to work together in good faith to
consider amendments to this offer and related documents to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition under Section 409A prior to actual payment
to you.
John, please accept our congratulations on your new promotion. We look forward
to your continued contributions and future success in your new role.
Sincerely,
/s/ Robert Glaser
Robert Glaser
Chief Executive Officer
RealNetworks, Inc.
I have read and agree to the terms outlined in this promotional letter.
John Giamatteo: /s/ John J. Giamatteo
Date: 7/21/2008





--------------------------------------------------------------------------------



 



Exhibit A
RSU and Stock Option Vesting:

                      Months   RSU Vesting   Stock Option Vesting    
12
    33,333              
24
    50,000              
30
    25,000       75,000      
36
    25,000       75,000      
42
    37,500       112,500      
48
    37,500       112,500      
 
                   
 
                   
Total
    208,333       375,000      
 
                   

